CONCURRING OPINION
Bland, Judge,
specially concurring: I concur in the conclusion of the majority only because it is my understanding that the reversal of the judgment of the court below and the remand are not intended as ruling that the United States Customs Court, in an appraisement case, is required, under the statute, to give any weight or consideration to an affidavit, such as is discussed in the opinion, and I agree in the reversal because a remand may bring about a fuller and more definite explanation of the attitude of the court below on this important question.